Citation Nr: 1750056	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, major depressive disorder and anxiety disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980 and from July 1981 to July 1996. He died in December 2015. The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an April 2015 hearing before the undersigned Veterans Law Judge. A transcript is of record.  This matter was previously before the Board in August 2015 and remanded for additional development.

In March 2017, the RO notified the appellant that she was substituted as the claimant in the Veteran's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to the Veteran's death, the claim was remanded in August 2015 to obtain information from the Veteran pertaining to any medical care providers who treated him for psychiatric complaints since March 2015 and to obtain a VA examination. For the reasons discussed below, there has not been substantial compliance with the August 2015 remand instructions and another remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although an attempt was made to obtain the names and releases from the claimant for any medical care providers who treated the Veteran for psychiatric complaints, the remaining development has not occurred. The appellant did not respond to the request for treatment information and no medical opinion was obtained.  

ON remand, the appellant should be offered another opportunity to provide information as to any psychiatric treatment the Veteran may have obtained prior to his death.  Thereafter, a medical opinion should be obtained, regardless of whether additional treatment records are obtained.  

At the April 2015 hearing, the Veteran testified that he has had psychiatric symptoms since service. Those contentions should be addressed on remand. The May 2013 examiner failed to address all of the Veteran's psychiatric disorders or discuss the Veteran's reports of continuous symptoms since service. Treatment records also reflect diagnoses of major depressive disorder and anxiety disorder. In order to make an accurate assessment of the Veteran's claim, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service. Since this case is being remanded, the RO should make an additional attempt to contact the appellant in an attempt to obtain any psychiatric treatment records since March 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since March 2015. After securing the necessary release, the RO should obtain these records, including from VA.

2. After allowing an appropriate amount of time for a response, forward the record to an appropriate VA examiner to determine the nature and likely etiology of all diagnosed acquired psychiatric disorders. Copies of all pertinent records should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found. If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors. The requested opinion should take into consideration the Veteran's own assertions and all relevant medical evidence, including VA treatment records that reflect a diagnosis of PTSD. 

If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service. The requested opinion should take into consideration the Veteran's own assertions of continuity of symptomatology since service.

The examiner should specifically consider, and discuss as necessary, the following:  (i) the May 2013 VA examination that diagnosed anxiety disorder, NOS; (ii) the September 2014 VA examination that diagnosed adjustment disorder with mixed anxiety and depressed mood, and; (iii) the Veteran's credible reports of continuous symptoms since service.   

The VA examiner is requested to provide a thorough rationale for any opinion provided. If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. Upon completion of the above, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the claimant should be furnished a supplemental statement of the case (SSOC). The claimant should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




